
	

113 HRES 126 IH: Expressing support for designation of the week of March 24, 2013, through March 30, 2013, as National Young Audiences Arts for Learning Week.
U.S. House of Representatives
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 126
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2013
			Ms. Slaughter (for
			 herself, Ms. Bonamici, and
			 Ms. DeLauro) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of the
		  week of March 24, 2013, through March 30, 2013, as National Young Audiences
		  Arts for Learning Week.
	
	
		Whereas arts education, comprising a rich array of
			 disciplines including dance, music, theatre, media arts, literature design, and
			 visual arts, is a core academic subject and an essential element of a complete
			 and balanced education for all students;
		Whereas arts education enables students to develop
			 critical thinking and problem solving skills, imagination and creativity,
			 discipline, alternative ways to communicate and express feelings and ideas, and
			 cross-cultural understanding, which supports academic success nationwide as
			 well as personal growth outside the classroom;
		Whereas the nonprofit arts sector is an economic engine
			 and plays a significant role in the economic health of communities large and
			 small with direct expenditures of wages and benefits as well as goods and
			 services;
		Whereas to succeed in today’s economy, students must
			 masterfully use words, images, sounds, and movement to communicate;
		Whereas the Young Audiences Arts for Learning impacts more
			 than 5,000,000 school children annually with valuable arts-in-education
			 programs;
		Whereas Young Audiences Arts for Learning presents more
			 than 88,000 arts in education programs to students and teachers;
		Whereas Young Audiences Arts for Learning works with 4,600
			 professional teaching artists;
		Whereas Young Audiences Arts for Learning produces
			 programs in more than 8,000 schools and community centers annually;
		Whereas Young Audiences Arts for Learning ensures the
			 highest standards of arts in education programs;
		Whereas Young Audiences Arts for Learning creates and
			 disseminates learning resources and ideas for inspiring children, teachers, and
			 volunteers, and supports opportunities for schools, communities, educators, and
			 families to engage in the arts together;
		Whereas Young Audiences of Rochester was established in
			 January of 1962, and is upstate New York’s oldest and most comprehensive
			 arts-in-education organization;
		Whereas with over 150 quality teaching artists and an
			 array of unique programs, Young Audiences of Rochester serves 100,000 young
			 people in urban, rural, and suburban settings annually;
		Whereas Young Audiences of Rochester celebrated its 50th
			 anniversary in a merger with ArtPeace to widen the scope and impact of arts
			 learning for young people; and
		Whereas the week of March 24, 2013, through March 30,
			 2013, would be an appropriate week to designate as National Young Audiences
			 Arts for Learning Week: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National Young
			 Audiences Arts for Learning Week;
			(2)honors and
			 recognizes the contributions which Young Audiences Arts for Learning programs
			 have made in enriching the lives of students, teachers, volunteers, families,
			 and communities and pays tribute to arts in education and its contribution to
			 society; and
			(3)encourages the
			 people of the United States to observe National Young Audiences Arts for
			 Learning Week with appropriate ceremonies and activities that promote awareness
			 of the role that arts in education plays in enriching the education of young
			 people and enriching United States society as a whole.
			
